UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2011 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2011 Annual Report to Shareholders DWS Latin America Equity Fund Contents 4 Portfolio Management Review 9 Performance Summary 12 Information About Your Fund's Expenses 14 Portfolio Summary 16 Investment Portfolio 21 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Financial Highlights 29 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Tax Information 40 Investment Management Agreement Approval 44 Summary of Management Fee Evaluation by Independent Fee Consultant 48 Board Members and Officers 53 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Any fund that focuses in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Stocks in Latin America performed poorly during the past 12 months, returning -10.50%, as measured by the fund's benchmark, the Morgan Stanley Capital International (MSCI) EM (Emerging Markets) Latin America Index. The region underperformed both the broader emerging-markets asset class, as gauged by the -7.72% return of the MSCI Emerging Markets Index, and the developed markets, based on the 1.76% return of the MSCI World Index.1,2,3 The Class A shares of the fund returned -14.44% during the period, underperforming the -10.50% return of the benchmark. While the bulk of the loss occurred during the global market selloff that occurred in the third calendar quarter, Latin American equities were lagging other regions even when the markets were performing well during the first half of the period. This marks a shift from the trend that had been in place from the bear-market low of 2002 through the end of 2010, during which the return for stocks in the region far exceeded that of the broader world markets. The cause of this shortfall was largely that the Latin economies — while continuing to grow at a much faster rate than the developed world — have begun to experience a slower rate of growth than they had in the past. Brazil, in particular, has seen slower growth for 18 months now, particularly from industries that are more dependent on global — rather than domestic growth — trends. Further, export-oriented companies have seen their profit margins come under pressure from the persistent rise in the Brazilian currency — the real — from late 2009 through mid-2011, since the stronger currency makes their products more expensive for overseas buyers and less competitive vs. imported products. Rising inflation throughout the region has also been a concern for investors, causing investors to reduce their exposure to Latin equities. On the plus side, stock prices have corrected significantly more than what year-to-date earnings estimate revisions would suggest. Analyst earnings estimates for Latin American companies have declined by only 8% from their 2011 peak through the end of October, only about one-quarter of the 34% peak-to-trough contraction that occurred in 2009, the latest crisis period for equity markets. The index, however, has already corrected close to 24%, which is closer to three-quarters of the 34% contraction seen in 2009. This indicates that while the earnings outlook is challenging, market prices are already factoring weaker profits into share prices. Performance Attribution Stock selection was the primary factor in our underperformance during the past 12 months. Our stock picks underperformed the benchmark holdings in the materials, financial and energy sectors, more than offsetting positive contributions from other areas. Among individual stocks, the leading detractor from performance was our overweight position in Petroleo Brasileiro SA.4 The stock underperformed for two reasons: first, because it trades as a proxy for the Brazilian market as a whole, causing it to underperform when the market is out of favor, and second, because its production and profitability results have proven disappointing. Other notable detractors were Vale SA and America Movil SAB de CV. Vale has been declining for most of the year due to worse-than-expected operating results — stemming from lower iron ore volumes and slightly higher costs and expenses — as well as reduced investor interest in the stock at a time of slower global growth. America Movil shares fell in part because of investors' concern that the company's highly profitable, monopolistic position in Mexico would start to erode. Our positions in Itau Unibanco Holding SA, Banco Bradesco SA and OGX Petroleo e Gas Participacoes SA also cost us some relative performance during the period. The largest positive contributor to performance was the fund's overweight position in the beverage company Fomento Economico Mexicano SAB de CV. The stock gained ground as an aggressive expansion of its soft drink and convenience store businesses led to double-digit growth in revenue and operating income. Our overweight in Yamana Gold,* which was boosted by the sharp rise in the price of gold, and Tenaris SA,* a supplier of tubes to the energy industry, also added value for the fund. Our performance was also helped by our underweight positions in a number of stocks that lagged the benchmark, including the consumer products company Hypermarcas SA,* the cement producer Cemex SAB de CV and the energy stock HRT Participacoes em Petroleo SA.* Outlook We remain cautious on the Latin America markets, as we don't believe that the economies and stock markets in the region will decouple from economic weakness and investor nervousness worldwide. If the alleviation of the debt problems in the developed world proves to be a slow process that takes years to solve, there likely will be some spillover effect into Latin America countries along the way. We have therefore positioned the portfolio in a more defensive manner since the end of May 2011. This entails a higher-than-normal cash position and a focus on domestic-oriented companies that exhibit more consistent earnings in times of economic turmoil. In addition, we reduced exposure to export-led sectors that would suffer from slower Asian growth and weak consumer demand abroad. We also have held an underweight in the economically sensitive materials sector, but we remain on the lookout for opportunities given the long-term demand for commodities such as copper and iron ore. In terms of our broader sector positioning, we hold the largest overweights in health care and industrials, while our most significant underweights are in materials, telecommunication services and utilities. Conversely, we believe telecommunications and utilities are less attractive given their increasingly higher valuations relative to the broader market. Turning our attention to the region's individual economies, we believe Brazil's year-over-year economic growth rate could weigh on corporate earnings. Our approach to Brazil therefore has been to focus on large-cap companies with good long-term growth prospects and little short-term earnings risk. We have emphasized companies that can benefit from long-term investment themes such as rising domestic consumption, infrastructure growth and increasing agricultural production. In general, we have favored investments that provide a measure of inflation protection and minimal sensitivity to movements in the real. We believe Mexico's valuation remains unattractive compared to its regional peers.5 The latest earnings reporting season confirmed our positive view on certain materials stocks and consumer companies, and it reinforced our negative stance on the homebuilders. Though it is not part of our current sector diversification, we have been looking for opportunities within the infrastructure sector, which we believe will benefit in the run-up to Mexico's 2012 presidential election, and in the financial sector, where stock prices still haven't recovered from the global financial crisis of 2008. In the region's smaller markets, economic fundamentals remain solid in light of the weakening growth worldwide. We retain a positive view on countries such as Peru, which had the benefit of low investor expectations, and Chile, where the economy features strong internal demand and a measure of insulation from global trends. We have made modest increases to the fund's weighting in Chile during the past 12 months, and we continue to look for opportunities. In the short term, we believe events in Europe are likely to continue to impact market performance in Latin America. On a longer-term basis, however, we continue to believe that positive factors such as effective fiscal management, positive demographic trends and the region's rising role within the global economy remain key pillars of support for market performance in Latin America. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Latin America Equity Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team Rainer Vermehren Lead Portfolio Manager Robert Kalin, CFA Portfolio Manager The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1 The MSCI Emerging Markets Latin America Index tracks the performance of stocks in select Latin American markets. 2 The MSCI Emerging Markets Index tracks the performance of stocks in select developing markets. 3 The MSCI World Index tracks the performance of stocks in select developed markets around the world, including the United States. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. 4"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. 5 Valuation is a strategy that seeks to generate returns by capturing the fair-value differential between currencies. The valuation methodology is based on the view that currencies tend to move towards their "fair value" over time. * Not held in the portfolio as of October 31, 2011. Performance Summary October 31, 2011 Average Annual Total Returns as of 10/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A -14.44% 19.94% 4.69% 16.73% Class B -15.12% 18.95% 3.84% 15.78% Class C -15.12% 18.94% 3.83% 15.80% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -19.36% 17.59% 3.46% 16.04% Class B (max 4.00% CDSC) -17.51% 18.48% 3.71% 15.78% Class C (max 1.00% CDSC) -15.12% 18.94% 3.83% 15.80% No Sales Charges Class S -14.19% 20.32% 5.00% 17.05% MSCI EM Latin America Index+ -10.50% 25.21% 10.98% 21.58% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 15, 2011 are 1.76%, 2.55%, 2.56% and 1.43% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Latin America Equity Fund — Class A [] MSCI EM Latin America Index+ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Morgan Stanley Capital International (MSCI) EM (Emerging Markets) Latin America Index is an unmanaged, free float-adjusted market capitalization index that is designed to measure equity market performance in seven Latin American markets. The index is calculated using closing market prices and translates into U.S. dollars using the London close foreign exchange rates. Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 10/31/11 $ 10/31/10 $ Distribution Information: Twelve Months as of 10/31/11: Income Dividends $ Capital Gain Distributions $ Morningstar Rankings — Latin American Stock Funds Category as of 10/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 22 of 38 57 3-Year 16 of 19 83 5-Year 9 of 13 67 10-Year 9 of 12 73 Class B 1-Year 28 of 38 73 3-Year 18 of 19 94 5-Year 11 of 13 83 10-Year 12 of 12 Class C 1-Year 29 of 38 75 3-Year 19 of 19 5-Year 12 of 13 91 10-Year 11 of 12 91 Class S 1-Year 21 of 38 54 3-Year 15 of 19 78 5-Year 8 of 13 58 10-Year 8 of 12 64 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, Class B and Class C shares limited these expenses; had they not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2011 to October 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2011 Actual Fund Return Class A Class B Class C Class S Beginning Account Value 5/1/11 $ Ending Account Value 10/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Beginning Account Value 5/1/11 $ Ending Account Value 10/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S DWS Latin America Equity Fund 1.73% 2.51% 2.49% 1.44% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 10/31/11 10/31/10 Equity Securities 95% 100% Cash Equivalents 5% 0% 100% 100% Geographical Diversification (As a % of Equity Securities and Other Investments) 10/31/11 10/31/10 Brazil 67% 65% Mexico 21% 21% Chile 7% 4% Colombia 2% 1% Peru 2% 3% United States 1% 3% Argentina 0% 1% Canada — 1% Panama — 1% 100% 100% Sector Diversification (As a % of Equity Securities and Other Investments) 10/31/11 10/31/10 Financials 22% 17% Materials 19% 27% Energy 15% 16% Consumer Staples 15% 12% Telecommunication Services 8% 11% Consumer Discretionary 6% 6% Utilities 6% 4% Industrials 5% 5% Information Technology 2% 2% Health Care 2% — 100% 100% Asset allocation, geographical diversification and sector diversification are subject to change. Ten Largest Equity Holdings at October 31, 2011 (49.5% of Net Assets) Country Percent 1. Petroleo Brasileiro SA Producer and distributor of petroleum Brazil 11.5% 2. Vale SA A mining company that produces and sells iron Brazil 9.6% 3. America Movil SAB de CV Provider of wireless communication services Mexico 6.6% 4. Itau Unibanco Holding SA Attracts deposits and offers retail, commercial, corporate and private banking services Brazil 5.5% 5. Banco Bradesco SA Provider of banking services Brazil 4.4% 6. Companhia de Bebidas das Americas Produces beer, soft drinks, mineral water, fruit juices and sports drinks Brazil 3.8% 7. Fomento Economico Mexicano SAB de CV Produces, distributes and markets soft drinks, beer and convenience stores Mexico 2.7% 8. Wal-Mart de Mexico SAB de CV Retailer of food, clothing and other merchandise Mexico 1.9% 9. Itausa — Investimentos Itau SA A holding company with operations in a variety of industries Brazil 1.8% 10. BRF-Brasil Foods SA A food processor in Latin America Brazil 1.7% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 16. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2011 Shares Value ($) Equity Securities 92.6% Argentina 0.0% Nortel Inversora SA "A" (ADR) 144A (Preferred)* (Cost $82,865) Brazil 62.1% AES Tiete SA (Preferred) All America Latina Logistica SA Amil Participacoes SA Anhanguera Educacional Participacoes SA Banco Bradesco SA (ADR) (Preferred) (a) Banco do Brasil SA Banco Santander Brasil SA (Units) BM&F BOVESPA SA BR Malls Participacoes SA Bradespar SA (Preferred) Braskem SA "A" (Preferred) 52 BRF-Brasil Foods SA CCR SA Centrais Eletricas Brasileiras SA Centrais Eletricas Brasileiras SA "B" (Preferred) CETIP SA Cia. Hering Cielo SA Companhia Brasileira de Distribuicao Grupo Pao de Acucar "A" (Preferred) Companhia de Bebidas das Americas (ADR) (Preferred) (a) Companhia Energetica de Minas Gerais (ADR) (Preferred) (a) Companhia Energetica de Sao Paulo "B" (Preferred) Companhia Paranaense de Energia-Copel "B" (Preferred) Companhia Siderurgica Nacional SA (ADR) (a) Cosan SA Industria e Comercio Cyrela Brazil Realty SA Empreendimentos e Participacoes Diagnosticos da America SA Duratex SA Ecorodovias Infraestrutura e Logistica SA Embraer SA Fibria Celulose SA Gafisa SA Gol Linhas Aereas Inteligentes SA (Preferred) Itau Unibanco Holding SA (ADR) (Preferred) (a) Itausa — Investimentos Itau SA (Preferred) Localiza Rent a Car SA Lojas Americanas SA (Preferred) Lojas Renner SA Metalurgica Gerdau SA (Preferred) MRV Engenharia e Participacoes SA Multiplan Empreendimentos Imobiliarios SA Natura Cosmeticos SA OdontoPrev SA OGX Petroleo e Gas Participacoes SA* PDG Realty SA Empreendimentos e Participacoes Petroleo Brasileiro SA Petroleo Brasileiro SA (ADR) Petroleo Brasileiro SA (ADR) (Preferred) (a) Petroleo Brasileiro SA (Preferred) Porto Seguro SA Redecard SA Rossi Residencial SA Souza Cruz SA Suzano Papel e Celulose SA (Preferred) Tam SA (Preferred) Telefonica Brasil SA (ADR) (Preferred) (a) TOTVS SA Ultrapar Participacoes SA Usinas Siderurgicas de Minas Gerais SA Vale SA Vale SA "A" (Preferred) Vale SA (ADR) Vale SA (ADR) (Preferred) (a) (Cost $259,594,255) Chile 6.1% Cencosud SA Colbun SA Empresa Nacional de Electricidad SA (ADR) (a) Empresas CMPC SA Empresas Copec SA Enersis SA (ADR) Lan Airlines SA (ADR) (a) S.A.C.I. Falabella Sociedad Quimica y Minera de Chile SA "B" (Preferred) (Cost $33,992,625) Colombia 2.3% Bancolombia SA (ADR) (a) Ecopetrol SA (ADR) (a) (Cost $11,358,444) Mexico 19.3% Alfa SAB "A" America Movil SAB de CV "L" America Movil SAB de CV "L" (ADR) (a) Cemex SAB de CV (Units) Coca-Cola Femsa SAB de CV "L" Fomento Economico Mexicano SAB de CV (ADR) (Units) Fomento Economico Mexicano SAB de CV (Units) Genomma Lab Internacional SAB de CV "B"* Grupo Aeroportuario del Pacifico SAB de CV "B" (ADR) Grupo Bimbo SAB de CV "A" Grupo Elektra SA de CV Grupo Financiero Banorte SAB de CV "O" Grupo Financiero Inbursa SAB de CV "O" Grupo Mexico SAB de CV "B" Grupo Modelo SAB de CV "C" Grupo Televisa SA (ADR) (a) Industrias Penoles SAB de CV Minera Frisco SAB de CV "A1"* OHL Mexico SAB de CV* Wal-Mart de Mexico SAB de CV "V" (Cost $58,557,074) Peru 2.0% Compania de Minas Buenaventura SA (ADR) Credicorp Ltd. (a) (Cost $3,633,647) United States 0.8% Southern Copper Corp. (b) (Cost $3,633,307) Total Equity Securities (Cost $370,852,217) Units Value ($) Other Investments 0.1% Brazil TOTVS SA (Debenture Unit), 3.5%, 8/19/2019 (c) (Cost $836,592) Shares Value ($) Securities Lending Collateral 25.6% Daily Assets Fund Institutional, 0.18% (d) (e) (Cost $156,121,270) Cash Equivalents 5.3% Central Cash Management Fund, 0.11% (d) (Cost $32,511,958) % of Net Assets Value ($) Total Investment Portfolio (Cost $560,322,037)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. +The cost for federal income tax purposes was $566,730,595. At October 31, 2011, net unrealized appreciation for all securities based on tax cost was $187,830,560. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $227,821,267 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $39,990,707. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at October 31, 2011 amounted to $147,845,953, which is 24.2% of net assets. (b) Security is listed in country of domicile. Significant business activities of company are in Latin America. (c) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities"). Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets TOTVS SA (Debenture Unit) September 2008 (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Equity Securities Argentina $
